Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  
Claim 5 and 12:
	The use of a dash “-“ should be avoided.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-29, 31-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims  1-28 (each of the claims including depend claims):
	Claim 1 is recited with the following: 
“A receiver (An apparatus/hardware), 
	… to receive (i.e. step of receiving) …
	… to detect (i.e. step of detecting) …
	… to detect (i.e. step of detecting) ….
		… to determine (i.e. step of determining) …”.
Claim 1 (A receiver—apparatus/device/hardware) lacks structure (inside the receiver).  So far, claim 1 is only recited with function(s)/step(s) of the receiver. As a result, it is not clear whether this claim is an apparatus claim or a method claim.  
In addition, it is not clear where the preamble (in claim 1) ends.  Due to the above confusing, the applicant is requested to reformat the claim to include the word “comprising:” at the end of the preamble and include an “ing” ending word for each structure after a preposition “for” (i.e. a device/hardware (in the receiver) … for receiving …).
	Throughout claim 1, what interrelationship(s) do “a receiver” (at line 1) and “a plurality of receivers” at line 3 have?  [Noted:  Consistency of a term should be used throughout all claims.]
	Due to lack of interrelationship, should each of the (following) terms “the receiver” (at lines 6, 7, and 9) refers to the receiver as recited at line 1, or any of a receiver from the plurality of receivers at line 3?

[Noted:  the above is only an example of the 112(b) problems in claim 1.  The applicant is requested to review all of the claims, and make corrections as required, especially in independent claims.]

Claim 11:
	At lines 2-3, it is not clear whether the term “a (new) control message” should be replaced with –one of the plurality of the control message— (as recited at lines 4 of claim 1).

Claim 23 (depends on claim 22):
	The phrase “wherein a specific receiver determines…” is not valid.  Since the independent (claim 22) is recited with “A transmitter”, the depend claim (claim 23) should be recited details of the transmitter, not a receiver.  Appropriate correction(s) is/are required.
Claim 25:
	Throughout claim, what interrelationship(s) do “one or more receivers” (at line 2) and “a plurality of receivers” (at line 4), and “the receiver (singular)” (at line 3) have?  [Noted:  Consistency of a term should be used throughout all claims.]
	Due to the confusing above, at line 3, the term “the receiver” lacks antecedent basis.  Which receiver does the term “the receiver” refer to?

	Throughout claim, what interrelationship(s) do “one or more transmitters” (at line 14) and “the transmitter (singular)” (at line 15) have?  [Noted:  Consistency of a term should be used throughout all claims.]
	Due to the confusing above, the term “the transmitter” (at line 15) lacks antecedent basis.  Which transmitter does the term “the transmitter” refer to?
Claim 28:
	The phrase “using an … IFFT based signal, wherein the IFFT based signal comprises OFDM…” cannot be understood.  Due to lack of interrelationship(s) of this IFFT base signal [comprises OFDM} with any of the (recited) elements in claim 25, what is the purpose of using IFFT signal?
Clarification is required.
Claim 29:
	Throughout claim, what interrelationship(s) do “a plurality of receivers” (at line 2-3), and “the receiver (singular)” (at line 9) have?  [Noted:  Consistency of a term should be used throughout all claims.]
	Due to the confusing above, at line 9, the term “the receiver” lacks antecedent basis.  Which receiver does the term “the receiver” refer to?
Claim 31:
	Throughout claim, what interrelationship(s) do “a plurality of receivers” (at line 2) and “the receiver (singular)” (at line 9) have?  [Noted:  Consistency of a term should be used throughout all claims.]
	Due to the confusing above, the term “the receiver” (at line 9) lacks antecedent basis.  Which receiver does the term “the receiver” refer to?
Claims 26-28, 32 and 34:
	These claims are rejected because they depend on claim(s) 25, 29 and 31, and contain the same problems of indefiniteness.






Claim Rejections – 35 U.S.C. 101 & 35 U.S.C. 112 (see 112 rejections above for more details)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24:
	A single claim (each of claims 1-24), which claims both an apparatus and the method steps of using the apparatus, is indefinite under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph.  *>IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) *>.
	Such Claims 1-24 are also rejected under U.S.C. §101 based on the theory that each of the claims is directed to neither a “process” or a “machine”, but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. §101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.
MPEP § 2173.05(p)II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-2, 5, 9-13, 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (2013/0294547 and Lane hereinafter.
Claims 1-2, 5 and 11-13:
	Lane shows (figures 1 & 2) that a mobile station (MS) (120)(1) receives signals from a base station (BS) (110) through a wireless communication protocol using LTE, wherein the signals comprises an LTE transmission frame (210) having subframes (220), each of the subframes (220) comprises a control region (250) and a data region (260) (figures 1 & 2, ¶s 21-24).
	Lane does not teach the feature of determine the detected control message as a specific control message for the receiver based on the signal detected from the other location.  Lane, however, shows that that Lane’s control region (250) are made up of a number of resource elements groups (REGs) comprise a REG (230) and a REG (240), wherein the REG (240) [recited as “specific control message”] may be for a different UE (figure 2, ¶25).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to name Lane’s REG (240) as a “specific control message”.   One having ordinary skill in the art would be motivated to do so because naming Lane’s REG (240) as a “specific control message” would have not change the contents in Lane’s REG (240).
Claims 9-10:
	Lane teaches that the control region is designed such that it is possible for the base-station (BS) to transmit control information message to a specific UE or MS as well as broadcast control information common to all the UEs in the cell (¶26).

Claim 21:
	Lane teaches that that downlink physical control channels are used to provide information from the base station to the mobile user equipment, wherein the physical control channels comprises PDCCH (¶003).

Claims 22-24:
	Lane shows (figures 1 & 2) that in a wireless radio communication system, a base station (BS) (110) may communicate with plurality user equipments (UEs) or mobile stations (MS) (120)(1)-120(Z).  The BS (110) transmit a signals/message (150) to a particular MS (120)(1), wherein the signals comprises an LTE transmission frame (210) having subframes (220), each of the subframes (220) comprises a control region (250) and a data region (260) (figures 1 & 2, ¶s 21-24).
	Lane does not teach the feature of determine the detected control message as a specific control message for the receiver based on the signal detected from the other location.  Lane, however, shows that that Lane’s control region (250) are made up of a number of resource elements groups (REGs) comprise a REG (230) and a REG (240), wherein the REG (240) [recited as “specific control message”] may be for a different UE (figure 2, ¶25).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to name Lane’s REG (240) as a “specific control message”.   One having ordinary skill in the art would be motivated to do so because naming Lane’s REG (240) as a “specific control message” would have not change the contents in Lane’s REG (240).

Claims 25 and 27:
	Lane shows (figures 1 & 2) that in a wireless radio communication system, a base station (BS) (110) may communicate with individual ones (plural) on mobile equipments (UEs) or mobile stations (MS) (120)(1)-120(Z).  The BS (110) transmit a signals/message (150) to a particular MS (120)(1), wherein the signals comprises an LTE transmission frame (210) having subframes (220), each of the subframes (220) comprises a control region (250) and a data region (260) (figures 1 & 2, ¶s 21-24).
	Lane shows (figures 1 & 2) that the mobile station (MS) (120)(1) receives signals from a base station (BS) (110) through a wireless communication protocol using LTE, wherein the signals comprises an LTE transmission frame (210) having subframes (220), each of the subframes (220) comprises a control region (250) and a data region (260) (figures 1 & 2, ¶s 23-24).
	Lane does not teach the feature of determine the detected control message as a specific control message for the receiver based on the signal detected from the other location.  Lane, however, shows that that Lane’s control region (250) are made up of a number of resource elements groups (REGs) comprise a REG (230) and a REG (240), wherein the REG (240) [recited as “specific control message”] may be for a different UE (figure 2, ¶25).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to name Lane’s REG (240) as a “specific control message”.   One having ordinary skill in the art would be motivated to do so because naming Lane’s REG (240) as a “specific control message” would have not change the contents in Lane’s REG (240).

Claim 26:
	Lane suggests the wireless radio communication system or network (figure 1, ¶21).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize Lane’s wireless radio communication network would have included a terrestrial radio communication network.  One having ordinary skill in the art would be motivated to realize so because Lane’s wireless radio communication network is not excluded from the inclusion of the wireless terrestrial radio communication network.

Claim 28:
	Lane further suggests that one or more OFDM symbols are received, by a user equipment device (i.e. UE or MS), over a control channel, wherein the OFDM symbols comprise a plurality of resource element groups distributed in time and frequency that are combined to form control channel elements (abstract).

Claims 29-31:
	Claims 29, 30 and 31 are rejected for reasons similar to those set forth against claims 1, 22 and 25, respectively.
Claim 32:
	Lane shows (figure 7) that, within the MS (120)(1) –a wireless communication device, a controller (740) comprises a memory (750) that stores instructions/software to be performed functions of Lane’s MS (120)(1), when the instructions/software is executed by a processor (figure 7, ¶s 63-65).

Claim 33:
	Lane does not explicitly teach that a memory having a computer program stored thereon to perform the (transmitting) method of claim 30.  However, Lane shows (figure 7) that, within the MS (120)(1) –a wireless communication device, a controller (740) comprises a memory (750) that stores instructions/software to be performed functions of Lane’s MS (120)(1), when the instructions/software is executed by a processor (figure 7, ¶s 63-65).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that a memory would have been used in Lane’s base station (BS) (110) for storing instructions/software to be perform functions of Lane’s base station (BS) (110), when the instructions/software is executed by a processor.  One having ordinary kill in the art would be motivated to realize so because Lane discloses that his inventions--apparatus, system, and method are illustrated as one or more examples (only), and his inventions are not limited to various modifications nor structure changes (¶72).
Claim 34:
	Claim 34 is rejected for reasons similar to those set forth against claims 32-33.

Claims 3-4, 6-8, 14-16 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. US 2009/0238091 – Kim et al. – monitoring control channel in wireless communication system.
b. US 2019/0150164 – Nam et al. – Multi-slot scheduling with repetitive transmission of a transport block with different redundancy versions.
c. US 9,509,479 – Yi et al.- Method and apparatus for supporting burst transmission in a wireless communication system.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T. TU/Primary Examiner, Art Unit 2111